         Case 18-34658 Document 152 Filed in TXSB on 11/23/18 Page 1 of 1
                                               Proposed Order


                              UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION                                                               ENTERED
                                                                                                                    11/26/2018
In re:                                                     §
                                                           §
HOUTEX BUILDERS, LLC, et al.,1                             §               Case No. 18-34658
                                                           §               Chapter 11
                                                           §
                    DEBTORS.                               §

                        ORDER APPROVING SALE OF REAL PROPERTY
The form    of order
         Upon           submitted
                 consideration  of by
                                    thethe debtor(the
                                         motion     on “Motion”)
                                                        the Motion 2 to Sell (ECF No. 140) is denied
                                                                     [ECF No. 140 ___] filed by HOUTEX
without prejudice and should be resubmitted. If properly resubmitted the Court will grant
 Builders,
the  same,LLC     (the “Debtor”)
             assuming              seekingare
                           no objections   entry  of to
                                               filed an the
                                                         order   authorizing and approving, among other
                                                              motion.
The Order references an "Exhibit A" which is not attached to the Order. The proposed
 things,should
order    the salebeoffiled
                      real property (thedocument
                           as a single   “Sale”) known
                                                     withasall3 exhibits
                                                                Thornblade
                                                                         i.e.Circle,
                                                                             "ExhibitTheA"Woodlands,
                                                                                           should notTexas
                                                                                                      be
filed separately or as an attachment in ECF.
 77389 together with (i) improvements, fixtures and all other property owned by the Debtor and

located on or in the property; and (ii) all rights, privileges and appurtenances thereto, including but

not limited to: permits, easements, and cooperative and association memberships, (collectively, the

“Property”), free and clear of liens and claims, pursuant to that certain New Home Contract dated

November 2, 2018 (the “New Home Contract”) attached hereto as Exhibit A, by and between the

Debtor and Boris Alain Otto (the “Buyer”), and this Court having determined that the relief

requested in the Motion is in the best interests of the Debtor, its estate, its creditors, and other

parties-in-interest; and after due deliberation thereon, and good and sufficient cause appearing

therefor, including for the reasons stated on the record at the hearing seeking approval of the Sale

(the “Sale Hearing”):




1        The names of the Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax
         identification
            November    number,
                April 06,  2018
                          23,   are: HOUTEX Builders, LLC (2111); 2203 Looscan Lane, LLC (1418); and 415
                              2018
         Shadywood, LLC (7627).
2        Capitalized terms not otherwise defined herein are to be given the meanings ascribed to them in the form of
         special warranty deed attached hereto as Exhibit B.
